
	

113 S2842 IS: Caregiver Corps Act of 2014
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2842
		IN THE SENATE OF THE UNITED STATES
		
			September 17 (legislative day, September 16), 2014
			Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act	to establish a Caregiver Corps program.
	
	
		1.Short title
			This Act may be cited as the
		  Caregiver Corps Act of 2014.
		2.Findings and purpose(a)FindingsCongress makes the following findings:(1)As of 2013, more than 43,000,000 Americans are age 65 or older. More than 75 percent of such
			 individuals live with chronic conditions which require assistance that
			 helps them to live in a home- or community-based setting. In 2012, almost
			 38,000,000 Americans of all ages reported having one or more disabilities.(2)As of 2012, there were over 800,000 home health aides assisting older adults in their homes with
			 activities of daily living and some light housekeeping tasks such as
			 changing linens and preparing food. Direct care workers are critical as
			 families and friends strive to provide quality care for individuals in
			 the community.(3)Estimates suggest that there are 52,000,000 to 65,000,000 informal caregivers helping to provide
			 care to
			 adults with disabilities and illnesses. These caregivers help with a range
			 of tasks but more time is spent on tasks such as shopping, food
			 preparation, housekeeping, and laundry, and less time is spent on
			 activities of daily living such as feeding, dressing, grooming, walking,
			 bathing, and assistance toileting.(4)Over 60 percent of all informal caregivers work either full- or part-time. Even with the growing
			 number of
			 direct care workers available, there is a shortage in the number of people
			 available to help support individuals who need extra assistance to remain
			 in the community.(5)Only 12 percent of informal caregivers report having used a respite service. Respite is a means of
			 giving
			 the caregiver a break from their caregiving duties. Respite comes in many
			 forms and may include having the individual attend an adult day program
			 outside the home or having a friendly visitor serve as a companion and
			 provide light assistance while the caregiver takes a
			 break.(6)Respite volunteer programs exist in many communities. There is a range of ways that these programs
			 offer incentives to the volunteers. Some programs use a time-banking or
			 service-exchange approach as an incentive to engage volunteers, while
			 other programs access funds from private and public sources to offer
			 modest stipends to volunteers.(b)PurposeIt is the purpose of this Act to establish a Caregiver Corps program to foster the creation of
			 community-based Corps programs that provide for volunteer
			 community service opportunities to address the shortage of assistance
			 available for older adults and individuals with disabilities.3.Establishment of Caregiver Corps programPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding
			 at the end
			 the following:399V–6.Caregiver Corps(a)Contract for establishment of Caregiver Corps program(1)In generalThe Secretary shall enter into a contract with a nonprofit entity for the development of  an online
			 toolkit and guidance providing for the establishment and implementation of
			  Caregiver Corps (referred to in this section as Corps) volunteer programs in local communities.(2)RequirementsThe toolkit and guidance developed under paragraph (1) shall be based on best practice methods from
			 existing private and public sector volunteer programs and
			 include—(A)guidance on the recruitment, screening, and training of Corps volunteers;(B)guidance on recommended processes for administering and evaluating the performance  of local Corps
			 programs;(C)guidance on options for securing start-up and operational funding for local Corps programs;(D)sources for obtaining  ongoing technical assistance; and(E)guidance on how communities can promote larger community involvement and cultivate partnerships and
			 connections between local Corps programs.(3)GrantsThe Secretary may award grants to public and private nonprofit entities for the operation of local
			 Corps programs under subsection (b) in accordance with this section.(b)Requirements of Caregiver Corps programs(1)Local Caregiver Corps programs(A)EligibilityTo be eligible to be a local Corps program for purposes of this section, an entity shall be—(i)an area agency on aging;(ii)a time-banking or volunteer organizing agency;(iii)a college or university;(iv)a State, county, or local government; or(v)any other entity determined to be appropriate by the Secretary.(B)Duties and activitiesA local Corps program shall—(i)conduct screening and criminal history background checks of Corps volunteers;(ii)provide in-person orientation and training for Corps volunteers;(iii)develop and monitor volunteer assignments, which shall include selecting the adults to be served by
			 Corps volunteers, matching volunteers to assignments, and supervising the
			 volunteers;(iv)assist in the provision of appropriate volunteer recognition;(v)maintain records and prepare reports as required by the Secretary; and(vi)carry out any other activities determined appropriate by the Secretary.(2)Caregiver Corps volunteers(A)Eligibility(i)In generalTo be eligible to serve as a volunteer for a local Corps program, an individual shall—(I)be at least 18 years of age and willing to accept supervision as required by the local Corps
			 program;(II)consent to a criminal background check; and(III)meet such other requirements as the local Corps program shall require.(ii)LimitationEligibility to be a volunteer for a local Corps program shall not be restricted on the basis of
			 education, employment experience, citizenship, race, color, creed, belief,
			 gender, sexual orientation, national origin, disability, or political
			 affiliation.(B)Terms of service(i)In generalAn individual may serve as a full- or part-time volunteer for an initial  period of not to exceed 2
			 years.(ii)LimitationAn individual who serves as a volunteer for a local Corps program shall not be considered to be
			 an employee of the local Corps program for purposes of the application of
			 any Federal
			 or State employment-related law.(C)Functions(i)In generalA Corps volunteer shall—(I)provide assistance to an older individual or an individual with disabilities  who needs
			 additional services to remain in the
			 community;(II)provide assistance to give an informal caregiver respite from his or her caregiving duties;(III)serve as a companion to older individuals and individuals with disabilities;(IV)provide assistance for which such volunteer is qualified, as determined by the local Corps program;
			 and(V)not provide personal care or administer prescription medications.(ii)Individuals to be servedTo be eligible to obtain Corps volunteer services, an individual shall be an adult aged 65 or
			 older, or an individual eligible for Social Security Disability Insurance,
			 who is in need of assistance
			 to achieve and maintain their highest level of independent living.(iii)Required service to individualsThe activities of a Corps volunteer shall involve person-to-person relationships with the
			 individuals being served and shall not include the provision of any
			 service to the local Corps program involved.(3)Direct benefitsA local Corps program—(A)shall provide for appropriate recognition of Corps volunteers; and(B)may, at the discretion of the local Corps program, provide compensation to a Corps volunteer, in
			 the manner
			 determined appropriate by the local Corps program, which may include
			 stipends, tuition
			 incentives or academic credit, or the banking of volunteer hours for use
			 against future needs for assistance.(4)ReportingNot less than annually, a local Corps program shall submit to the Secretary a report that
			 contains, with respect to the year for which the report is prepared—(A)aggregate data on the number of Corps volunteers trained, the number of Corps volunteers providing
			 service, the number of hours of service provided, and the number of
			 individuals being served; and(B)data to inform the Secretary and local communities  of any system and consumer outcome impacts of
			 the local Corps program.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary..
		
